Name: 80/261/Euratom: Council Decision of 3 March 1980 appointing a member of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-08

 Avis juridique important|31980D026180/261/Euratom: Council Decision of 3 March 1980 appointing a member of the Advisory Committee of the Euratom Supply Agency Official Journal L 063 , 08/03/1980 P. 0025 - 0025++++COUNCIL DECISION OF 3 MARCH 1980 APPOINTING A MEMBER OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY ( 80/261/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE STATUTES OF THE EURATOM SUPPLY AGENCY ( 1 ) , AS AMENDED BY DECISION 73/45/EURATOM ( 2 ) , AND IN PARTICULAR ARTICLE X THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 29 MARCH 1979 REPLACING MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY , HAVING REGARD TO THE OPINION OF THE COMMISSION , WHEREAS A SEAT HAS BECOME VACANT ON THE ABOVEMENTIONED COMMITTEE FOLLOWING THE RESIGNATION OF MR EYVIND MOE OF WHICH THE COUNCIL WAS INFORMED ON 3 JANUARY 1980 ; HAVING REGARD TO THE NOMINATION SUBMITTED BY THE GOVERNMENT OF DENMARK ON 3 JANUARY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR HANS JOERGEN KOCH IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY IN PLACE OF MR EYVIND MOE FOR THE REMAINDER OF THE LATTER'S TERM OF OFFICE , WHICH RUNS UNTIL 28 MARCH 1981 . DONE AT BRUSSELS , 3 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA ( 1 ) OJ NO 27 , 6 . 12 . 1958 , P . 534/58 . ( 2 ) OJ NO L 83 , 30 . 3 . 1973 , P . 20 .